Citation Nr: 9930015	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for the service-connected left ankle 
ligamentous injury.  


REPRESENTATION

Appellant represented by:	L. C. Harrington, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from August to November 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision by the RO which 
denied an increased rating higher than the 20 percent 
evaluation then assigned.  A personal hearing before the RO 
was conducted in October 1993.  

By rating action in February 1994, service connection was 
denied for a left hip, left knee, and sympathetic dystrophy.  
The veteran was notified of this decision and did not appeal.  

The Board remanded the appeal to the RO for additional 
development in January 1996.  In May 1997 the RO forwarded 
the claims file to the Director, VBA Compensation and Pension 
(C&P) Service for consideration of an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321.  In 
March 1998, the Director of C&P Service determined that a 30 
percent extra-schedular evaluation should be assigned, 
effective from December 16, 1992, the date of receipt of the 
claim for increase.  

In July 1998, the Board again remanded the appeal to the RO 
for additional development.  By rating action in November 
1998, the RO denied an increased rating higher than 30 
percent for the left ankle disability and granted service 
connection for hyperalgesia of the left calf and hamstring 
secondary to service-connected left ankle disability.  A 10 
percent rating was assigned from April 10, 1998.  The veteran 
and her representative were notified of this decision and did 
not express dissatisfaction with the rating assigned.  

By rating action in November 1998, the RO denied the claim 
for a total disability rating for compensation purposes based 
on individual unemployability.  A notice of disagreement was 
received in March 1999, and a Statement of the Case (SOC) was 
issued in June 1999.  Inasmuch as the issue was not perfected 
for appeal nor is the issue inextricably intertwined with the 
claim for increase, this issue will not be addressed in this 
decision.  

By rating action in June 1999, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of secondary service connection for a left hip and knee 
disability.  The veteran and her representative were notified 
of this decision and did not appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left ankle disability is manifested by 
findings equivalent to ankylosis in dorsiflexion between 0 
and 10 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected left ankle disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, including Diagnostic Codes 5271-5270 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By rating action in October 1982, service connection was 
established for left ankle ligamentous injury based on 
evidence of an ankle injury in service and clinical findings 
of instability and tenderness by VA shortly after discharge 
from service.  The veteran was assigned a 10 percent 
evaluation, effective from November 24, 1981.  By rating 
action in April 1985, the veteran was assigned an increased 
rating to 20 percent based on VA findings of increased 
instability to a moderate degree.  That rating remained in 
effect until the filing of the current claim.  

When examined by VA in March 1993, the veteran complained of 
constant left ankle pain since service, with additional 
"popping" over the ankle a couple of times a month.  On 
examination, there was no evidence of swelling or deformity, 
but with tenderness over the medial malleolus.  Dorsiflexion 
was to 10 degrees with plantar flexion to 30 degrees.  X-rays 
of the left ankle were unchanged from studies taken in 1988 
and showed normal ankle mortise alignment.  There was no soft 
tissue edema or joint effusion.  There was a 6 mm round 
defect in the distal fibula from her prior surgery (foot 
surgery in 1983) which appeared to be unchanged.  The 
diagnoses included previous ligament strain and sprain of the 
left ankle.  

On VA examination in April 1993, the veteran was rather 
hypersensitive to palpation and range of motion of the left 
ankle.  The veteran appeared to walk with a barely 
perceptible limp, protecting the left ankle.  There was a 
well-healed surgical scar over the lateral aspect of the left 
ankle and distal tibia.  Plantar flexion was to about 70 
degrees on the left compared to 80 degrees on the right.  
Dorsiflexion was to 10 degrees, bilaterally.  There was a 
slight increase in passive inversion and a slight increase in 
Drawer sign in the left ankle as compared to the right, with 
slight lateral laxity.  The left calf was 3/5 inches smaller 
than the right and the left thigh was .5 inches smaller than 
the right.  Reflexes were somewhat hypersensitive but equal, 
and there was no sensory deficit noted.  There appeared to be 
minimal gastrocnemius and ankle dorsiflexion weakness about 
the left ankle as compared to the right.  The diagnoses 
included chronic ankle strain with history of surgical repair 
of the lateral collateral ligaments.  

At a personal hearing before the RO in October 1993, the 
veteran submitted several pieces of evidence, including 
statements from former employers, a Contract 
Order/Modification, and a copy of a letter from a private 
physician, T. Kristiansen, M.D.  The veteran testified to the 
on-going problems she has had with her left ankle and leg 
since the injury in service.  She reported that her symptoms 
are worse during inclement weather or after being on her feet 
for long periods of time.  

Copies of several statements from various prior employers 
were to the effect that the veteran missed work or had to 
reschedule work numerous time because of her left leg 
disability.  

A copy of a Government Contract Order/Modification, dated in 
August 1993, indicated that the veteran's contract with the 
U.S. Postal Service, apparently for cleaning services, was 
terminated in September 1993.  

The letter from Dr. Kristiansen, dated in June 1993, 
indicated that the veteran underwent left lateral ligament 
repair in 1986, and had on-going problems in her left ankle, 
foot, and knee.  The veteran's main complaint was chronic 
diffuse achiness in her left leg, knee, and ankle, which was 
aggravated by prolonged standing or by extremes temperatures.  
The veteran had diffuse atrophy of a fairly dramatic nature 
throughout the left lower extremity and had lost the extremes 
of motion in the left ankle, although the ankle mortise was 
well aligned and did not show arthritis.  Dr. Kristiansen 
opined that the veteran had significant on-going problems 
with the left lower extremity, manifested by diffuse atrophy 
and reflex sympathetic dystrophy.  

When examined by VA in January 1994, the veteran reported 
that warm baths, non-steroidal anti-inflammatory medications, 
and rest and elevation helped relieve her symptoms.  The 
veteran reported that her symptoms now were not as bad as 
they were when she was working.  On examination, the veteran 
walked with a slight limp favoring the left leg.  The left 
leg was 3-cm leg shorter than the right.  There was no 
evidence of swelling or erythema in the left ankle.  The 
calves and quadriceps were equal and symmetrically in size in 
both lower extremities.  There was positive anterior Drawer 
instability of approximately .2 cm in the left ankle and some 
increased laxity to inversion.  Testing for instability did 
not cause the veteran any pain.  "EHL" and "FHL" were 5/5 
ankle dorsiflexion, 5/5 plantar flexion, and the veteran 
could heel-toe walk without difficulty.  Motor strength was 
5/5, sensation was intact, and reflexes were brisk and 
symmetrical in the lower extremities.  Plantar flexion was to 
70 degrees with dorsiflexion to 10 degrees.  Supination and 
pronation were to 20 degrees.  Because the veteran was four 
months pregnant, x-ray studies of the left ankle were not 
taken.  The diagnoses included left ankle sprain, chronic in 
nature, with status post surgical intervention of the lateral 
ligament.  

Copies of private medical records for physical therapy in 
January 1985 were received in May 1996.  

Copies of VA medical records from February to June 1995, 
associated with the claims file in March 1997 show that the 
veteran received physical therapy for left ankle problems on 
several occasions.  A copy of an x-ray report dated in 
February 1995 showed that, aside from some post surgical 
changes in the distal fibula, the left ankle mortise was well 
maintained and the soft tissue was unremarkable.  

When examined by VA in April 1997, the veteran walked with a 
slight limp favoring the left leg which was slightly 
internally rotated on weight bearing.  Leg length was 
approximately a 1/2 inch shorter on the left, and the left calf 
and thigh were 1/2 inch small than the right.  The color and 
temperature of both feet and calves were essentially equal.  
There were good pulses over the dorsalis pedis and posterior 
tibial arteries, bilaterally.  Plantar flexion was to 50 
degrees with dorsiflexion to 0 degrees.  Inversion was to 10 
degrees and eversion was to 0 degrees.  There was moderate 
tenderness around the ankle joint.  The diagnoses included 
marked decrease in dorsiflexion in the left ankle.  The 
examiner indicated that the veteran exhibited weakened 
movement with excess fatigability of the left ankle, and that 
there was some incoordination attributable to the left ankle.  
The examiner noted that the veteran's reflex sympathetic 
dystrophy limited her ability to work on her feet more than a 
few hours at a time and not in any sort of cool environment 
or air conditioned surroundings, and that there had not been 
significant improvement over the past couple of years.  

A subsequent VA neurological examination in April 1997 
determined that there was no evidence neurological 
dysfunction and that the usual findings of reflex sympathetic 
dystrophy were not present on examination.  A bone scan in 
April 1997 showed no evidence of active bony lesions or 
reflex sympathetic dystrophy.  

On a VA examination for joints in April 1998, the veteran 
reported that her history changed only in that she felt 
somewhat more disabled than a year ago.  On examination, the 
veteran walked with a slight limp and was unable to walk on 
the toes of her left foot or on her heels with her toes 
elevated.  The left calf was 1/2 inch smaller than the right 
and the thighs were equal in circumference.  Leg length 
appeared to be essentially equal, both when measure standing 
and in the supine position.  There was a well-healed, quite 
tender surgical scar over the left ankle.  Plantar flexion 
was to 40 degrees, dorsiflexion to 0 degrees, and inversion 
was to 0 degrees.  There was moderate tenderness along the 
medial side of the calf, and reflexes were equal and active 
in the lower extremities, though there appeared to be some 
hypersensitivity over the lateral aspect of the left ankle to 
pin prick.  There was good color and pulse in both feet and 
ankles.  The diagnoses included traumatic arthritis, post-
reconstruction of the lateral collateral ligaments of the 
left ankle.  

A VA examination for fractures and bone disease was also 
undertaken in April 1997.  The examiner indicated that the 
veteran demonstrated full range of motion in the left ankle 
with 20 degrees of extension, indicating minimal dysfunction.  
The examiner indicated that there was reportedly a leg length 
discrepancy which might be contributing to some left hip 
pain, but that x-ray studies of the left ankle and a bone 
scan were normal.  There was an extra ossification center in 
the left foot and a hole in the distal fibula where a 
ligamentous transfer took place.  The diagnoses included old 
ankle trauma, presently full range of motion without pain.  

In July 1998, the Board determined that the VA examinations 
in April 1998 did not provide the request opinions regarding 
the degree of functional impairment due to pain on use, 
weakness, excess fatigability, or incoordination, and 
remanded the appeal to the RO for compliance with the prior 
remand.  

When examined by VA in September 1998, the examiner indicated 
that he had reviewed the entire claims folder in conjunction 
with his examination.  The examiner compared the changes in 
clinical findings (discussing the worst and best findings) of 
the VA examinations conducted during the pendency of the 
appeal and concluded that the additional range of motion loss 
due to excess fatigability and lack of coordination was 
commensurate with unfavorable ankylosis in dorsiflexion 
between 0 and 10 degrees.  The examiner indicated that he 
could not offer an opinion as to the additional range of 
motion loss or ankylosis due to pain during flare-ups or on 
repeated use.  

On examination, the veteran reported pain in the dorsal 
aspect of the left foot, occasionally radiating into her 
knee.  The veteran reported that she fell three times since 
the last VA examination due to weakness in the left leg, and 
that she used a TENS unit all the time.  The veteran 
indicated that she started an in-home day care which was 
successful for a short period of time when her daughter was 
out of school, but that she was unable to continue the 
business on her own when her daughter returned to school.  

During the examination, the veteran appeared to be in 
considerable pain at times, and at other times, was 
relatively calm.  At rest, the left ankle was in 15 degrees 
of plantar flexion.  Plantar flexion was to 25 degrees with 
dorsiflexion to 0 degrees.  The left ankle had 15 degrees of 
pronation and less than 5 degrees of supination.  On 
palpation, the veteran was hypersensitive with severe 
tenderness over the dorsal surface of her left hind foot 
extending up to her ankle and over both malleoli.  She was 
also acutely sensitive over her left kneecap and reported 
burning over the heads of the metatarsals of the left foot.  
The callus over the metatarsal heads was considerably 
thickened when compared to the right suggesting an equine 
gait.  The veteran's pain was, at times, histrionic in 
quality and appeared to be directly related to 
hypersensitivity over the scar areas on her lateral malleolus 
on the left foot and ankle.  The left calf was one inch less 
in circumference than on the right; thigh circumference was 
equal, bilaterally.  The veteran complained of coldness in 
her left foot and ankle with occasional discoloration to dark 
red.  The examiner noted that the left forefoot and hind foot 
appeared a slightly darker pink than the right foot.  The 
examiner commented that extreme sensitivity, dark pink 
discoloration, and coolness of the left ankle were consistent 
with the diagnosis of chronic neuropathic pain syndrome.  

In his assessment, the examiner indicated that the veteran 
had significant residual left ankle disability evidenced by 
decreased range of motion in all modalities, resting plantar 
flexion of 15 degrees causing an equine gait, and chronic 
neuropathic pain syndrome, all of which severely limited her 
functional ambulation and limited her occupational 
activities.  He indicated that the veteran's additional 
problems in her left calf and knee were more the result of 
chronic neuropathic pain syndrome than the original left 
ankle injury.  The diagnoses included left ankle instability 
with functional impairment commensurate with unfavorable 
ankylosis with a 15-degree plantar flexion at rest.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
her service-connected left ankle disability is more severe 
than currently evaluated.  Therefore, she has established a 
well-grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, VA and private treatment records have been 
obtained, and she has provided testimony at a personal 
hearing before the RO in October 1993.  The record is 
complete and the Board finds that there is no further duty to 
assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

The veteran is currently assigned a 30 percent evaluation for 
her service-connected left ankle disability under the 
provisions of Diagnostic Code (DC) 5271, which includes an 
additional extra-schedular rating.  DC 5271 provides for the 
following:  

Ankle, limited motion of:
  
Marked.........................................................
........................................  20
  
Moderate.........................................................
.....................................  10

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (1998).  

In the instant case, the only other applicable code which 
would provide for a higher rating under which the veteran's 
service-connected left ankle disability may be rated is DC 
5270, which provides as follows:  

Ankle, ankylosis of:  
  In plantar flexion at more than 40 degrees, or in 
dorsiflexion at
   more than 10 degrees or with abduction, adduction, 
inversion or
   eversion 
deformity..........................................................................
......  40
  In plantar flexion, between 30 degrees and 40 degrees, or 
in
   dorsiflexion, between 0 degrees and 10 
degrees......................................  30
  In plantar flexion, less than 30 
degrees...................................................  20

Initially, the Board notes that secondary service connection 
for hyperalgesia of the left calf and hamstring was assigned 
recently by the RO for the veteran's chronic left leg pain.  
A VA neurologist concluded that while a neurology examination 
was normal, the veteran's hyperalgesia in the left leg was 
suggestive of neuropathic pain and was most likely caused by 
the ankle disability.  The veteran and her representative 
were notified of the decision and the rating assigned in 
November 1998, and did not appeal.  Accordingly, the current 
decision will focus on the residual impairment from the 
musculoskeletal aspect of the veteran's left ankle 
disability.  

In this regard, the Board notes that, overall, the findings 
on the various examinations conducted during the pendency of 
this appeal reflect marked limitation of motion in the left 
ankle, particularly on dorsiflexion.  In March 1998, the 
veteran was assigned an additional 10 percent extra-schedular 
evaluation for a total rating of 30 percent based on 
additional impairment caused by pain.  (See March 10, 1998 
C&P Service letter).  However, as indicated above, the 
veteran has since been assigned a separate rating for nerve 
involvement under Diagnostic Code 8725.  This Code 
contemplates involvement of all muscles of the sole of the 
foot and painful paralysis of a causalgic nature.  The 
question now is whether the medical findings show a level of 
impairment so as to warrant a rating in excess of 30 percent.  

At the direction of the Board in July 1998, this question was 
specifically addressed and answered by a VA examiner in 
September 1998.  The examiner reviewed the entire record and 
made specific references to the findings recorded in the 
various examination reports of record.  The examiner also 
conducted a comprehensive examination and detailed the 
veteran's complaints and her functional limitations, noting 
that she had instability and a 15-degree plantar flexion in 
the left ankle at rest.  The examiner concluded that the 
veteran's functional loss due to weakened movement, stress, 
fatigability, and incoordination resulted in additional range 
of motion loss equivalent to ankylosis wherein dorsiflexion 
was between 0 and 10 degrees.  The examiner indicated that 
while pain could significantly limit functional ability 
during flare-ups when the ankle was used repeatedly over 
time, he could not offer an opinion as to any additional 
range of motion loss.  

As indicated above, the rating schedule provides for a 30 
percent evaluation when ankylosis of the ankle in 
dorsiflexion is between 0 and 10 degrees.  The functional 
impairment resulting from the veteran's left ankle disability 
is commensurate with a 30 percent rating and no more.  The 
Board has considered giving a separate rating for the scar of 
the left ankle.  However, any pain in the foot is already 
contemplated by the rating for the nerve injury.  To 
compensate the veteran separately for the same manifestation 
of pain would be to violate the rule against pyramiding, or 
rating the same manifestations under different diagnoses.  38 
C.F.R. § 4.14 (1998).  

Lastly, the Board notes that a letter was received from the 
law clerk of the veteran's attorney in October 1998, which 
indicated that the veteran had applied for Social Security 
Disability.  She asked for an extension of time to submit 
additional medical evidence from Fletcher Allen Health Care.  
In January 1999, the attorney called to ask that the RO 
postpone sending the file to the Board because he would send 
added evidence regarding two issues, not herein before the 
Board.  In February 1999, the RO electronically mailed a note 
to the attorney indicating that since the evidence he wished 
to submit pertained to an issue not in appellate status, the 
RO questioned whether the case should be forwarded to the 
Board.  In a letter from the attorney's paralegal dated in 
February 1999, the RO was informed that additional evidence 
was being collected which would be forwarded in the next 
several weeks.  By letter dated in March 1999, the attorney 
was notified that the case was being held for an additional 
30 days unless they heard from him requesting an extension of 
time.  By letter dated in March 1999, the attorney thanked 
the RO for granting an extension of time to April 5, 1999.  
In late March 1999, an additional extension of time was 
requested by the attorney.  He indicated that the anticipated 
medical evidence would not be available until April 19, 1999.  
In May 1999, the attorney was informed that he was being 
given until the end of May to submit additional evidence.  No 
additional evidence was received nor did the attorney request 
an extension of time.  

The RO has fully cooperated with the veteran and her 
attorney.  In light of the fact that the attorney did not 
submit any additional records, request another extension or 
suggest that any Social Security records contained medical 
information not already of record negates against Remanding 
this case yet another time to determine if additional records 
might be available to aid the veteran's claim.  The VA's duty 
is just what it states, a duty to assist, not a duty to prove 
a claim with the claimant only in a passive role.  In 
addition, the VA is not required to search for evidence 
which, even if obtained, would make no difference in the 
result.  The attorney in this case has not indicated that 
there is available evidence available which would change the 
result of this claim.  The veteran is, of course, always free 
to reopen her claim if there is an increase in her 
disability.  


ORDER

An increased rating for the service-connected left ankle 
disability is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

